                                        Case 3:18-cv-01513-JAG Document 13-3 Filed 05/06/19 Page 1 of 13
                                              REQUEST FOR PROPOSALS (RFP) NO: PRDE-OSIATD-FY2018-002
                                 MOBILE DEVICES, PROFESSIONAL DEVELOPMENT AND PROJECT MANAGEMENT
                               PUERTO RICO DEPARTMENT OF EDUCATION - RESPONSES TO VENDOR QUESTIONS
COMPANY    DATE      SECTION        PG                  QUESTIONS (COPIED DIRECTLY FROM VENDOR EMAILS)                              PRDE RESPONSE
ACER      09/05/18                     Please advise on the Epeat Gold Certification requirement --- is this required or desired? Currently listed as a minimum requirement, but proposers are not disqualified for lack of
                                                                                                                                    Epeat Gold Certification. However, proposers must indicate whether their proposal meets
                                                                                                                                    this specification in Form 10.
APPLE     09/04/18                     1. Section 6.1.2.1(c) requires the devices to be able to utilize a school’s existing network There are a variety of printers throughout the school system. The specific models that will
                                       printers. Will PRDE provide a list of printer models expected to be used by these            be used by the devices is not known at this time.
                                       devices?
APPLE     09/04/18                      2. Who is buying the devices? Individual Schools or the DOE as a larger                     The Department of Education is purchasing the devices for distribution to the schools by
                                       procurement? Centralized purchase or purchases by school/district? If centralized, will the proposer(s) selected to handle device deployment.
                                       centralized entity purchasing devices then distribute?
APPLE     09/04/18                      3. Could you provide additional details around your vision for device deployment            Grades K-2, 3-5, and 9-12 will receive devices for at least 25% of their enrollment. Grades
                                       within grade levels?                                                                         6-8 will receive devices for at least 60% of their enrollment. K-2 students will receive
                                                                                                                                    tablets; students in all other grades will receive laptops. Each teacher will receive a laptop,
                                                                                                                                    regardless of the teacher's grade level.
APPLE     09/04/18                      5. How does the PRDE plan to deal with enrollment changes within schools annually The estimated number of devices to be purchased and distributed during the term of the
                                       and across the terms of the agreement?                                                       agreement is based on the Department's best estimate at this time; additional devices may
                                                                                                                                    be purchased during the term of the agreement if needed. The specific quantities are
                                                                                                                                    clarified in this spreadsheet below.
APPLE     09/04/18                      6. How many different SIS solutions are deployed in PRDOE Schools? What is the There is 1 Student Information System used by the Department. It is not clear what is
                                       SIS landscape?                                                                               meant by the SIS landscape.
APPLE     09/04/18                      7. Are there any known logistical challenges beyond typical with regard to device           There are no unique logistical challenges beyond typical for device delivery, distribution and
                                       delivery, distribution and setup? What are geographical challenges with device               setup. Devices need to be delivered across the island, including rural areas, but that
                                       delivery/deployment? Local logistics- can you move around easily, island-wide with           doesn't present unusual challenges. It's very easy for large delivery vehicles to move
                                       larger delivery vehicles? What schools have docks?                                           around the island. The RFP team does not have any information about docks at schools.
APPLE     09/04/18                      8. Will there be a DOE Project Office team dedicated to the initiative that will engage See Section 6 of the RFP - CATEGORY 3: PROJECT MANAGEMENT AND ASSET
                                       in actual device distribution and Device Management?                                         INVENTORY MANAGEMENT AND TRACKING
APPLE     09/04/18                      9. What technologies are currently deployed throughout the district and what                It is unclear as to what is the meaning of the question is. This question cannot be answered
                                       technology will remain during/after the deployment?                                          as drafted.
APPLE     09/04/18                      10. Can you describe the current wireless infrastructure in schools including hardware The wireless infrastructure for each school at the moment varies on a school by school
                                       models, coverage and capacity models and methods of management?                              basis. However, there are plans to increase WiFi coverage to 100% in all schools by the
                                                                                                                                    end of 2019.
APPLE     09/04/18                      11. Will applications be purchased centrally or by individual schools throughout the life Initially, devices will be purchased centrally for distribution to schools.
                                       of this initiative?
APPLE     09/04/18                      12. Is Windows 10 an absolute requirement for Teacher and Student Laptops or would Vendors are encouraged to meet the minimum device requirements, including the Windows
                                       other options be considered?                                                                 10 requirement; however, device proposals will still be evaluated even if some minimum
                                                                                                                                    requirements are not met. Vendors are required to indicate whether their proposed devices
                                                                                                                                    meet or exceed minimum specifications on Form 11.
APPLE     09/04/18                      13. Would a protective sleeve for the laptop case be acceptable?                            Potentially, but it depends on the exact specifications or usage of the sleeve.


                                                                                      Page 1 of 13
                                        Case 3:18-cv-01513-JAG Document 13-3 Filed 05/06/19 Page 2 of 13
                               PUERTO RICO DEPARTMENT OF EDUCATION - RESPONSES TO VENDOR QUESTIONS
COMPANY    DATE      SECTION        PG                 QUESTIONS (COPIED DIRECTLY FROM VENDOR EMAILS)                         PRDE RESPONSE
APPLE     09/04/18                      14. What MDM does the DOE have in place? Single MDM instance or multiple              The PRDE currently has limited MDM capabilities. Section 6.3.C of this RFP allows for
                                       instances of the same MDM? (Really would need at least 7 different regional instances) proposals on an MDM system.
                                       Cloud based MDM or local instances?
APPLE     09/04/18                      4. Can you describe the specific learning goals the PRDOE hopes to achieve as a       Increase the academic achievement of Math, Science, English, and Spanish in addition to
                                       result of this technology plan/RFP?                                                    teachers knowing how to use the devices,
                                                                                                                              At the end of the teacher professional development program, teachers will be able to know:
                                                                                                                              - How to use the devices.
                                                                                                                              - Access PRDE's instructional resources.
                                                                                                                              - Connect to the PRDE network and understand the cause of the most common types of
                                                                                                                              errors.
                                                                                                                              - How to integrate technology into the curriculum.
                                                                                                                              - Understand the PRDE technical support structure (whom to refer to, depending on the
                                                                                                                              type of problem).
                                                                                                                              - For teachers: learn the basic operation of commonly used tools such as word processors,
                                                                                                                              browsers, and email clients.
                                                                                                                              There is an existing group of instructional learning teachers that will:
                                                                                                                              - Update their knowledge on Instructional Technology and learn innovative approaches to
                                                                                                                              teaching and learning.
                                                                                                                              - Become highly proficient on how to use Sway, Teams, Forms, OneNote, Class Notebook,
                                                                                                                              and/or SharePoint; as to be able to train new teachers in the future.
                                                                                                                              - Become familiar with STEM educational resources, as to able to assist teachers in
                                                                                                                              incorporating them into the curriculum.
                                                                                                                              - Identify the best sources of educational technology resources on the Internet (such as the
                                                                                                                              Microsoft Educators Community).
                                                                                                                              - Obtain an Instructional Technology industry certification.
                                                                                                                              For OSIATD personnel,
                                                                                                                              - Become proficient on the technologies being proposed, as to be able to provide field-
                                                                                                                              technical support services if need be

APPLE     09/04/18                           15. School structure - will be there be a tech lead in every school?                 There are not currently technology leads at every school. However, the Department does
                                                                                                                                  intend to identify and train tech leads at each school, but does not presently know when
                                                                                                                                  that will be accomplished.
APPLE     09/04/18                           16. Will the student devices be taken home?                                          During years 2 and 3 of the contract, students may be allowed to check out and take
                                                                                                                                  devices home.
APPLE     09/04/18                           17. What is the deployment: shared use, 1:1?                                         Yes.
APPLE     09/04/18                           18. What are the pre-deployment needs/expectations? (Preloading apps, put cases on
                                            devices, etc.?)
APPLE     09/04/18                           19. Who is getting devices? Students, teachers, staff, administrators, tech staff? Students and educators.



                                                                                     Page 2 of 13
                                               Case 3:18-cv-01513-JAG Document 13-3 Filed 05/06/19 Page 3 of 13
                                      PUERTO RICO DEPARTMENT OF EDUCATION - RESPONSES TO VENDOR QUESTIONS
COMPANY           DATE      SECTION        PG                QUESTIONS (COPIED DIRECTLY FROM VENDOR EMAILS)                               PRDE RESPONSE
CAMERA MUNDI     09/04/18                     1. What´s the correct estimate number of educators in the PRDE School System, The correct estimate of educators is 30,000 and noted on P10 of the RFP. The quantity of
                                              25,000 or 30,000?                                                                           25,000 noted on P1 was in error.
CAMERA MUNDI     09/04/18                     2. What´s the correct number of devices for educators? This is a follow up question to The current estimate of devices for educators is 30,000.
                                              the first one.
CAMERA MUNDI     09/04/18                     3. Are all mobile devices expected to be stored in carts at a ratio of 30 devices per cart? 30 or less devices per cart, depending on specific school needs.
                                              Not only the devices for the School Labs.
CAMERA MUNDI     09/04/18                     ¨The Department intends to deploy more than a hundred thousand mobile devices,
                                              including tablets, laptops, and convertible devices during the next school year. The
                                              emphasis will be given to middle schools (6th, 7th and 8th grade). The mobile devices
                                              will be stored in carts in the targeted classrooms.¨ (Page 9)
CAMERA MUNDI     09/04/18                     4. Is 856 or 871 the correct estimate amount of School Labs? 26,130 devices divided 871
                                              between 30 (30 devices plus 1 cart per school) is 871, not 856.
CAMERA MUNDI     09/04/18                     P8 “Oral presentations and product demonstrations will consist of an overview of the
                                              submitted proposal…”
CAMERA MUNDI     09/04/18                     5. Are these presentations expected to be conducted in English or Spanish?                  English
CAMERA MUNDI     09/04/18                     P10 - “Educators in targeted courses will be equipped with portable, digital, interactive,
                                              computing device…”
CAMERA MUNDI     09/04/18                     6. Which are the targeted courses?                                                          All teachers will have computing devices, but course integration priority should be given to
                                                                                                                                          Math, Science, English, and Spanish
CAMERA MUNDI     09/04/18                     7. Can the tablets weight be 2.6 lbs?                                                       The tablets should weigh 2.0 lbs or less (See Section 6.1.1.2). However, proposers may
                                                                                                                                          propose a product that exceeds the maximum weight specified, so long as proposer notes
                                                                                                                                          on Form 11 that the proposed product does not meet maximum weight specification.

CARRIBEAN DATA   09/04/18                           1. Regarding Page 4, section 2, since the PRDE was awarded $589 million in funds, and The PRDE was awarded $589 million in Restart Funds, however, not all of those funds are
                                                    those funds are committed for the contract, are those funds in an escrow account?     committed to the contract(s) to be awarded pursuant to the RFP. Funds are committed to
                                                                                                                                          the project, but information concerning the physical location of the funds is not available.

CARRIBEAN DATA   09/04/18                           2. Regarding Page 12, section 6.1 which states that: “Proposals for Category 1 Services Yes.
                                                    should include all of the services specified for Category 1 Services Part A and/or B…”,
                                                    the question is if that means that we can present a proposal only for Part A or only for
                                                    Part B within Category 1?
CARRIBEAN DATA   09/04/18                           3. Regarding Page 14, section 6.1.1.2 (b) which states different kinds of processors that Processor specifications are given as potential minimum requirements when it comes to
                                                    vary in prices, the question is, what is the scope of the Department of Education?         performance. Vendors may propose alternative processors that perform similar or higher
                                                                                                                                               benchmarking performance.
CARRIBEAN DATA   09/04/18                           4. In case the Mobile Devices hard disk is damaged, and we have to replace it, do we       Yes.
                                                    have to put the image on the new disk?
CARRIBEAN DATA   09/04/18                           5. Regarding Page 19, section 6.1.3.3 (j) which states that “all devices being deployed by All devices.
                                                    end of March 2019…” the question is if that refers to all 159,330 devices or only to the
                                                    43,200 corresponding to middle school?


                                                                                             Page 3 of 13
                                               Case 3:18-cv-01513-JAG Document 13-3 Filed 05/06/19 Page 4 of 13
                                      PUERTO RICO DEPARTMENT OF EDUCATION - RESPONSES TO VENDOR QUESTIONS
COMPANY           DATE      SECTION        PG               QUESTIONS (COPIED DIRECTLY FROM VENDOR EMAILS)                            PRDE RESPONSE
CARRIBEAN DATA   09/04/18                     6. Regarding Page 19, section 6.1.3.3 (g) which states that we should “…scan and        The scanning and uploading of the tag information should be done as part of Category 1. A
                                              upload tag information required by the Department into the asset management tool…”      clarification removing the requirement from Category 3 will be issued in an addendum.
                                              this same statement appears in Page 24, section 6.3.2 (a). The question is: Do we have
                                              to consider the cost of this process in CATEGORY 1 or in CATEGORY 3? Please note
                                              that there are services that are repeated both in Category 1 and 3.
CARRIBEAN DATA   09/04/18                     7. Regarding Page 20, section 6.1.3.4 (c) states that “…non-warranty repairs are to be Non-warranty service estimates should be included in Managed Services proposals based
                                              billed quarterly”, but in page 66 is included as part of the MANAGED SERVICES. The      on vendor prior experience. Because non-warranty work can vary, it is to be billed
                                              question is, why it is included as part of the Managed Services’ fixed price when non-  separately, on a quarterly basis (subject to negotiation by the Department and selected
                                              warranty repairs could vary from case to case?                                          proposer(s)).
CARRIBEAN DATA   09/04/18                     8. Regarding Page 30, section E. RETAINAGE, if the plan is to deploy all devices by the For a selected Category 1 only proposer, the retainage would be released as soon as the
                                              end of March 2019, and we only participate in Category 1, when that 10% retainage will devices are purchased and delivered for distribution.
                                              be released?
CARRIBEAN DATA   09/04/18                     9. Regarding Page 32, section 6. PERFORMANCE BOND, since there are going to be The response to this question will be posted in an addendum, after consultation with
                                              various companies providing different goods and services, and being the equipment the appropriate departments.
                                              biggest part, can the Manufacturer of the equipment submit a performance bond to cover
                                              their part on behalf of the primary contractor? Can we submit multiple performance
                                              bonds, one from the primary contractor and another from subcontractors?

CARRIBEAN DATA   09/04/18                          10. Regarding Page 66, the SAMPLE PRICE PROPOSAL FORM has a column for Qty. No.
                                                   Those that means that we can quote a smaller amount than the total required?
CARRIBEAN DATA   09/04/18                          11. In Page 45, section 6. INVOICING, what is the payment terms? Net 30?                Invoicing, payment and other contract terms will be negotiated by the Law Department and
                                                                                                                                           selected vendor(s).
CARRIBEAN DATA   09/04/18                          12. In Page 51, section H. ask for “references from programs of similar scope and       Yes, and references for work outside of PR are also allowed.
                                                   magnitude…” but there has not been any project of this magnitude in PR. Will you
                                                   consider references of similar scope but not similar magnitude to be as valid when
                                                   assigning the 20% weight in the valuation criteria?
COMPUTERLINK     09/04/18                          1- Can you clarify if the DE will entertain the idea of receiving a Managed Device as a Yes, but the estimate for each component must be included and clearly identified in a
                                                   Service Proposal in addition to the Sale/Purchase Proposal?                             proposal and pricing sheet for Category 1 services.
COMPUTERLINK     09/04/18                          2- Could you please validate the exact number oflaptops and caiis for each school?      Device and cart quantities will be clarified in an addendum to the RFP. Note that grades
                                                   There's a discrepancy on the numbers provided on page 10 and 12.                         K-2 will receive tablets, not laptops.
COMPUTERLINK     09/04/18                          3- Will the SLA be negotiated in good faith after the award?                            Yes.
COMPUTERLINK     09/04/18                          4- 6.1.2.10 Software Restore: Does base state refer to the initial custom device image? Yes.

COMPUTERLINK     09/04/18                          5- 6.1.3.1 Imaging: In which maimer will the PRDE request the image files? Which types        The best format and related imaging details will be finalized by the Department and
                                                   of media will be acceptable? Will it require bootable image media?                            selected vendor(s).
COMPUTERLINK     09/04/18                          6- 6.3.l Distribution Logistics and Technical Support: Will the PRDE have a single point      The deployment logistics have not yet been determined, but Department personnel will be
                                                   of contact for all distribution logistics? Will this person help coordinate with schools to   assigned to assist in coordinating with proposer(s) selected to handle device distribution.
                                                   ensure access and availability prior to all visits?                                           Selected proposer(s) will be given access to school sites to perform services.



                                                                                             Page 4 of 13
                                                                        Case 3:18-cv-01513-JAG Document 13-3 Filed 05/06/19 Page 5 of 13
                                                               PUERTO RICO DEPARTMENT OF EDUCATION - RESPONSES TO VENDOR QUESTIONS
COMPANY         DATE                        SECTION                 PG                 QUESTIONS (COPIED DIRECTLY FROM VENDOR EMAILS)                             PRDE RESPONSE
COMPUTERLINK   09/04/18                                                 7- 6.3.2 Asset and Inventory Management: What records should the individual schools The schools will not be allowed directly modify records in the asset tracking tool. PRDE will
                                                                        be able to mod ify i n the asset tracki ng tool? Will the PRDE be handling the day to day not handle the day-to-day administration. It is expected the selected proposer(s) for
                                                                        administration of the asset tracking tool?                                                Category 3 Part B will handle day-to-day administration.
DELL           09/04/18 General                                         If awarded would the Puerto Rico Department of Education be willing to consider Dell’s The terms and conditions of contracts will be determined by PRDE's Law Department.
                                                                        standard terms and conditions in order to negotiate a contract that would be beneficial
                                                                        for both parties?
DELL           09/04/18 4. PRDE Rights                                9 Regarding the refusal of contract execution could you explain what is meant by “as well The Department reserves the right to recoup costs incurred if a selected vendor refuses to
                                                                        as to cover other damages and direct expenses of the Department”? Please define the accept an award. The scope and terms will depend on the specific circumstances.
                                                                        scope of the term others.
DELL           09/04/18 4. PRDE Rights                                9 To what contract should we refer to in order to determine if we can comply with the       The proposed contract(s) will be prepared by the Department. There isn't a contract
                                                                        clauses contained in it? Is there a contract format available?                            template, but key contract terms and conditions are set forth in the RFP.
DELL           09/04/18 2.RFP Objectives                             12 Could you clarify if the expectation of performing professional development per trimester The per trimester timeline applies to Professional Development; timelines for other services
                                                                        applies only to education or does it affect other offered services as well?               are as specified in the RFP and as shall be negotiated by the Department with selected
                                                                                                                                                                  vendor(s)
DELL           09/04/18 5.MOBILE DEVICES                             13 Regarding Mobile Devices please provide how many Laptops/Notebooks and Tablets will This information is not available at this time.
                                                                        be distributed per location (school/PRDE site).
DELL           09/04/18 6.1.3 Device Services                        19 Is the inclusion of the Security software and management agents required on the Image? That would be ideal.
                                                                        And/or pre-activation of the security solution? Before receiving the devices?
DELL           09/04/18 6.1.3.1 Imaging                              19
DELL           09/04/18 6.1.3.4 Repairs /Ticket System for           20 a)      Warranty • Minimum 3-year device warranty required
                          Laptops/Tablets
DELL           09/04/18 6.1.3.4 Repairs /Ticket System for               20 Regarding the security solution could you confirm if it is for the same period of 3 years?   Yes.
                          Laptops/Tablets
DELL           09/04/18 6.1.2.7 Device Theft Prevention                  20 Could an anti-theft asset tag be considered as part of this request?                         Yes.
DELL           09/04/18 6.1.2.8 Additional Functionality Requirements    20 a) Please explain what you mean by master synching /charging station? Please add             This is in reference to the charging specifications regarding the carts on section 6.1.1.3.
                                                                            details about the requirement of synchronization, synching with what?
DELL           09/04/18 6.1.2.8 Additional Functionality Requirements    20 b) We assume the ability to configure to multiple aspects of the device applies to           It is specific to the deployment of devices that falls within the scope of the RFP.
                                                                            additional deployment of equipment. Is that correct?
DELL           09/04/18 6.1.2.10 Software Restore                        21 ·     Will all the software restore be realized on the Proposer repair sites?                Software restores may be provided on site and/or at the proposers repair sites, depending
                                                                                                                                                                         on proposer's assessment.
DELL           09/04/18 6.1.2.10 Software Restore                        21 ·     Will the Proposer’s SCCM infrastructure need to be connected to any PRDE               This is not known at this time.
                                                                            infrastructure?
DELL           09/04/18 6.1.2.10 Software Restore                        21 ·     How are we going to deploy the additions through SCCM? (through Proposer’s             PRDE's WAN in most cases.
                                                                            LAN, or PRDE WAN?)
DELL           09/04/18   6.1.2.10 Software Restore                      21 ·     Could PRDE consider a restore partition from factory?                                  Yes.
DELL           09/04/18   6.1.3 DEVICE SERVICES                          21 Would you please provide the logo?                                                           Necessary assets will be provided to awarded proposer(s).
DELL           09/04/18   6.1.3.2 Etching                                21
DELL           09/04/18   6.1.3.3 CONFIGURATION, ASSET TAGGING           21 Could deployment deadlines be reconsidered and negotiated upon contract award and            Yes.
                          AND DEPLOYMENT SERVICES (j)                       according to total quantities awarded?


                                                                                                                      Page 5 of 13
                                                                    Case 3:18-cv-01513-JAG Document 13-3 Filed 05/06/19 Page 6 of 13
                                                         PUERTO RICO DEPARTMENT OF EDUCATION - RESPONSES TO VENDOR QUESTIONS
COMPANY    DATE                        SECTION                PG               QUESTIONS (COPIED DIRECTLY FROM VENDOR EMAILS) PRDE RESPONSE
DELL      09/04/18 6.1.3.3 Configuration Asset Tagging and     23 What is the address of the PRDE’s head office?              The address is posted on www. de.pr.gov.
                    Deployment Services
DELL      09/04/18 6.1.3.3 Configuration Asset Tagging and          23 ·     At what stage will the configuration of devices, to meet individual school               Individual school requirements will be considered upon delivery of devices.
                    Deployment Services                                requirements, occur?
DELL      09/04/18 6.1.3.3 Configuration Asset Tagging and          23 ·    What are the individual configurations?                                                   This information is not available at this time.
                   Deployment Services
DELL      09/04/18 6.1.3.3 Configuration Asset Tagging and          23 ·    Who will provide the asset tags?                                                          This information is not available at this time.
                   Deployment Services
DELL      09/04/18 6.1.3.3 Configuration Asset Tagging and          23 ·    If the asset tags are required from the Proposer, what are their specifications and       This information is not available at this time.
                   Deployment Services                                 content?
DELL      09/04/18 6.1.3.3 Configuration Asset Tagging and          23 ·    Who provides the asset management tool for the project?                                   Wining proposal(s) for Category 3 Service.
                   Deployment Services
DELL      09/04/18 6.1.3.3 Configuration Asset Tagging and          23 ·    Can the POD be captured using online systems?                                             Yes, assuming it can meet requirements specified under 6.1.3.3 (h).
                   Deployment Services
DELL      09/04/18 6.1.3.3 Configuration Asset Tagging and          23 ·    Is the personnel required to wear identifications or have special permission to have No.
                   Deployment Services                                 access to the different institutions?
DELL      09/04/18 6.1.3.3 Configuration Asset Tagging and          23 ·    What is the expected amount of systems that will be stored each month?               Unknown at this time.
                    Deployment Services
DELL      09/04/18 6.1.3.3 Configuration Asset Tagging and          23 ·    Are there any requirements for the logistics (warehousing and distribution)               Yes, but not within this service category. These requirements pertain to Category 3 Service
                    Deployment Services                                services? (insurance, transports types, etc.)                                                  Part A and B.
DELL      09/04/18 6.1.3.3 Configuration Asset Tagging and          23 ·     Are there any daily schedules to deliver the systems?                                    Not at this time.
                    Deployment Services
DELL      09/04/18 6.1.3.3 Configuration Asset Tagging and          23 ·    For how long must the logistics service be considered? (3 months, the full year)          Category 3 Service Part A is only for initial deployment; Category 3 Service Part B is for the
                    Deployment Services                                                                                                                               entire term of the contract.
DELL      09/04/18 6.1.3.4 Repairs /Ticket System for Laptops and   23 6.1.3.4 Are all Non-Warranty repairs to be paid by PRDE’s insurance company?                   No.
                   Tablets
DELL      09/04/18 6.2.1 Professional Development and curriculum    25 Regarding point d) could you define the scope of the “district” expectations?                  This information is not available at this time. Additional information will be posted when
                   Integration Services                                                                                                                               received.
DELL      09/04/18 6.2.1 Professional Development and curriculum    25 Could you clarify how many participants, approximately, will be taking the training?           All 30,000 educators will participate in professional development activities.
                    Integration Services
DELL      09/04/18 Project Plan & Schedule                          25 Will the participants be distributed equitatively or will the number vary? Will the training
                                                                                                                                                                Training should be distributed equitatively. The size of the classroom may vary, but it shall
                                                                       be done by school?                                                                       never exceed 30 participants. Training activities will be held in every PRDE school, unless
                                                                                                                                                                the school is having a problem that impedes training. Proposals for training should include
                                                                                                                                                                options for on site training.
DELL      09/04/18 Project Plan & Schedule                          25 Will the training be delivered during regular school season, or during summer vacations? Regular school season. Professional development activities will start as soon as the
                                                                                                                                                                equipment is distributed to the schools. The selected vendors will work under the guidance
                                                                                                                                                                of the PRDE's Professional Development Institute. All logistics and calendaring activities
                                                                                                                                                                will be worked under the supervision of the Unit.
DELL      09/04/18 Project Plan & Schedule                          25 Will the training be delivered in business hours (08:00 - 17:00)?                         Mostly on business hours, although some trainings might be executed after hours, or in the
                                                                                                                                                                weekends.. We will provide more information about how to quote this component at a later
                                                                                                                                                                date.


                                                                                                                   Page 6 of 13
                                                                   Case 3:18-cv-01513-JAG Document 13-3 Filed 05/06/19 Page 7 of 13
                                                           PUERTO RICO DEPARTMENT OF EDUCATION - RESPONSES TO VENDOR QUESTIONS
COMPANY    DATE                          SECTION                   PG                QUESTIONS (COPIED DIRECTLY FROM VENDOR EMAILS)                        PRDE RESPONSE
DELL      09/04/18   Project Plan & Schedule                        25 What are the minimum or maximum hours of training per group?                        Ideally, we expect each teacher to receive around 3-8 days of six-hour training activities. In
                                                                                                                                                           the case of OSIATD personnel, we expect as many training hours necessary to prepare
                                                                                                                                                           them for a certification exam. In the case of Technology Specialists, we expect them to
                                                                                                                                                           receive no less than 3-8 days of six-hour trainings.
DELL      09/04/18   Project Plan & Schedule                        25 Is there a timeframe in which we need to train all educators? If "yes" what is that The training program shall not exceed 13 weeks, but the start date has not yet been
                                                                       timeframe?                                                                          determined.
DELL      09/04/18   6.2.1 Professional Development and curriculum 25 Is it possible to offer all training on-site?                                        Yes.
                     Integration Services
DELL      09/04/18 Delivery Methodology                            25 The on-site trainings are required in the State capital or are there any other areas where All Department public schools throughout the island of Puerto Rico.
                                                                      it will need to be delivered? If yes, is it possible to have the complete list of cities?

DELL      09/04/18 6.2.1 Professional Development and curriculum   25 Will all educators be taking all the trainings?                                           All educators are to be trained, but not every educator will attend every training. There is a
                     Integration Services                                                                                                                       different educational path depending on whether they are regular teachers, instructional
                                                                                                                                                                technology teachers, or OSIATD specialists.
DELL      09/04/18 j) Educator Training                            25 What is the scope of basic device training for educators? Ex. knowing how to turn on/turn The basic training will consider, but will not be limited to:
                                                                      off the device. Navigate through different applications?
                                                                                                                                                                How to handle the PC (items such as "always use the case to transport the device", "don't
                                                                                                                                                                eat nearby the computer").
                                                                                                                                                                Difference between sleep/restart/shut down
                                                                                                                                                                File management, search tool.
                                                                                                                                                                Types of files (office docs, images, videos)How to use the help guide.)
                                                                                                                                                                How to navigate the internet.
                                                                                                                                                                Locate the most basic DE tools (Student Information System, Digital Library and others)
                                                                                                                                                                Basic Troubleshooting
                                                                                                                                                                Whom to call to get assistance

DELL      09/04/18 j) Educator Training                            25 Will educators need troubleshooting knowledge?                                            Yes, vendors should review the most frequent types or problems and how to fix them. They
                                                                                                                                                               should also provide data sheets that the educators can use later as a reference. The help
                                                                                                                                                               desk as part of Service Category 3 Part B will be expected to assist with triaging
                                                                                                                                                               troubleshooting needs.
DELL      09/04/18 j) Educator Training                            25 Regarding the training required in applications such as Windows, OneNote & Office 365, The depth level will be determined by the assessment the vendor will execute before the
                                                                      what is the depth level in which these applications should be seen? For Office 365,      training sessions begin. The duration for each application will be determined by the nature
                                                                      should we give a training for each application? Are there any other applications we need of the product, as there are tools that are more easy to use than others.
                                                                      to consider? Please list the specific names.
DELL      09/04/18 j) Educator Training                            25 With regards to training on classroom management applications (LanSchool, other) What Others can be free applications with functions that are not included as part of the Office 365
                                                                      is meant by "others"? What is the scope for these applications?                          suite (for example, Socrative Teacher). The selected application(s) should be simple, and
                                                                                                                                                               straight forward. The Department doesn't expect teachers to learn classroom management
                                                                                                                                                               tools that the Department does not currently own or plan to purchase. At the moment,
                                                                                                                                                               PRDE owns Office 365 and does not plan to purchase licenses for a new class
                                                                                                                                                               management tool.

                                                                                                                  Page 7 of 13
                                                                        Case 3:18-cv-01513-JAG Document 13-3 Filed 05/06/19 Page 8 of 13
                                                             PUERTO RICO DEPARTMENT OF EDUCATION - RESPONSES TO VENDOR QUESTIONS
COMPANY    DATE                        SECTION                    PG                QUESTIONS (COPIED DIRECTLY FROM VENDOR EMAILS)                              PRDE RESPONSE
DELL      09/04/18 j) Educator Training                            25 By "web-based" do you mean self-study trainings, or remotely (online live) trainings with Both are valid. For example, recorded sessions where participants can do self-training.
                                                                      an instructor?
DELL      09/04/18 j) Educator Training                            25 Do “in person” and “web” trainings have the same content?                                 Yes, or as close to the same as possible.
DELL      09/04/18 j) Educator Training                            25 For in person training, will the customer provide the classrooms to deliver the course?   Yes. Logistics will be coordinated with the Professional Development Institute at the PRDE.

DELL      09/04/18 j) Educator Training                                 25 Can we have hybrid classes, some students on-site and others connected remotely?             Not currently contemplated.
DELL      09/04/18 6.3.2 Asset & Inventory Management and               25 The proposal should also include an option to install the solution on previously
                     Tracking                                              purchased mobile devices.
DELL      09/04/18 2. Mobile Device Location and Utilization            25 Mobile devices refer to smartphones and tables? Or it includes laptops?                      Mobile Devices as used in the RFP refers to Laptops and Tablets.
                   Tracking
DELL      09/04/18 2. Mobile Device Location & Utilization Tracking     25 How many devices (units?) make the current install based?                               Device location and utilization tracking is specific for the devices deployed within the
                                                                                                                                                                   context of this RFP.
DELL      09/04/18   2. Mobile Device Location & Utilization Tracking   25 It’s part of the same budget proposal or is a speared budget?                           Yes, included within this RFP
DELL      09/04/18   2. Mobile Device Location & Utilization Tracking   25 Is one-time or on going?                                                                For the duration of the contract
DELL      09/04/18   B. Category 3 Services – Part B:                   26 Is the required personnel only responsible for the Proposer’s systems being sold?       Question unclear. Please clarify.
DELL      09/04/18   6.3.3 Call Center/Help Desk                        28 Does PRDE have a ticket system? (ServiceNow, Siebel, Remedy)                            Yes, but proposers may provide their own. Specific details on current system may be
                                                                                                                                                                   provided upon request.
DELL      09/04/18 6.3.3 Call Center/Help Desk                          28 Does PRDE have actual samples of the required reports? If yes, please provide.          No.
DELL      09/04/18 6.3.3 Call Center/Help Desk                          28 How does PRDE expect the final user to raise a ticket? (phone call, online system)      Phone call ideally with optional online system.
DELL      09/04/18 IV. Service Level Agreement                          29 Will the Department of Education be willing to reconsider the amount of $250.00 per day Specific contract terms will be negotiated by the Department and selected proposer(s).
                                                                           established in the RFP? Instead, will it be possible to limit that amount of liquidated
                                                                           damages to a total of the 10% of the contract value?
DELL      09/04/18 D. Liquidated Damages
DELL      09/04/18 IV. Service Level Agreement                          29 Could you define the term “consistently fails” to meet the service level requirements?       The specific terms of SLAs will be negotiated by the Department and selected proposer(s).
                                                                           How many failures will be considered a consistent failure?
DELL      09/04/18 D. Liquidated Damages
DELL      09/04/18 IV. Service Level Agreement - Retainage              33 Is it possible to renegotiate this clause upon award?                                        Contract terms will be negotiated by the Department and selected proposer(s).
DELL      09/04/18 V. GENERAL TERMS AND CONDITIONS                      44 Could the proposer’s responsibility be limited to direct damages? Could a cap that will      Contract terms will be negotiated by the Department and selected proposer(s).
                                                                           not exceed the total contract value be negotiated in order to determine the maximum
                                                                           amount of direct damages for which the proposer would be liable?
DELL      09/04/18 22. INDEMNIFICATION
DELL      09/04/18 TAB 14: Bidders Registry – Eligibility Certificate   58 Can a proposer participate if they are in process of renewing the eligibility certificate?   The inclusion of an Eligibility Certificate with proposers is a mandatory requirement; the
                     (Mandatory)                                                                                                                                        failure to include is an automatic disqualification.
DELL      09/04/18 APPENDIX II: Equipment and                              Describe the available electronic formats (Web download, CD, etc.) for providing usage       Contract terms will be negotiated by the Department and selected vendors.
                     Service Requirements                                  information to the Department for the proposed services.
DELL      09/04/18 3. Usage Measurement and Reporting                   62 It’s about device usage? Minutes of utilization per device?                              Contract terms will be negotiated by the Department and selected vendors.
DELL      09/04/18 3. Usage Measurement and Reporting                   62 Please may you clarify more in detail about the usage metrics and reports you would like Contract terms will be negotiated by the Department and selected vendors.
                                                                           to receive.
DELL      09/04/18 APPENDIX II: Equipment and                           63 Regarding the contract terms do you require the proponent to send their standard terms No.
                     Service Requirements - 2. Contract Terms              and conditions for evaluation and possible negotiation of a contract?

                                                                                                                       Page 8 of 13
                                               Case 3:18-cv-01513-JAG Document 13-3 Filed 05/06/19 Page 9 of 13
                                      PUERTO RICO DEPARTMENT OF EDUCATION - RESPONSES TO VENDOR QUESTIONS
COMPANY           DATE      SECTION        PG              QUESTIONS (COPIED DIRECTLY FROM VENDOR EMAILS)                           PRDE RESPONSE
EVERTEC          09/04/18                     1. Regarding RFP section 6.1.3.3 (a), how will warehousing/storage of devices and     The inclusion of warehousing and storage in section 6.1.3.3 is an error. Instead this
                                              accessories be managed for locations farther than 35 miles from the PRDE main office? requirement is related to Service Category 3 Part A.

EVERTEC          09/04/18                          2. Will stolen laptops be replaced? Who will determine the decision? Would there be a       Laptop replacement procedures will be determined by the Department prior to the
                                                   decision maker per region? Main Office?                                                     deployment of devices.
EVERTEC          09/04/18                          3. Would a Desktop as a Service model be an option for schools? (ex. Thin Clients           No.
                                                   communicated with a central virtual farm with centralized images).
EVERTEC          09/04/18                          4. The applications to be accessed, will applications only be accessed through the          Not currently contemplated.
                                                   distributed laptops, or would BYOD be an option to access the software through a virtual
                                                   desktop?
EVERTEC          09/04/18                          5. Is the application that will be installed client-server? Does the application            Not at the moment.
                                                   communicate with a central server? Where is it located?
EVERTEC          09/04/18                          6. Will teachers and students have access to save files locally on their laptops?           Yes.
EVERTEC          09/04/18                          7. Will a school contact be responsible for reporting cases where a student’s equipment     Yes. The specifics on this help desk are part of Service Category 3 Part 2.
                                                   needs repair?
EVERTEC          09/04/18                          8. Will pre-approval for hardware replacement be required in cases where equipment is       Pre-approval will be required for non-standard hardware repairs/replacements.
                                                   not under warranty?
EVERTEC          09/04/18                          9. Will the PRDE consider extending the proposal submission deadline of September           The Department does not intend to extend the proposal deadline.
                                                   28?
J. SAAD NAZER    08/23/18                          We write to you with the interest of requesting a detailed graphic illustration for the     This is not available.
                                                   reference auction, given the importance and technical complexity of the article "CARTS"
                                                   in the first category "Mobile Devices and Carts". This will allow us to be able to make a
                                                   truly competitive offer and be able to complement sheet # 84 called CARTS mínimum
                                                   functionality specification.
RUBALI           08/22/18                          For the auction PRDE-OSIATD-2018-002-MOBILE DEVICES, PROFESSIONAL                           Yes.
                                                   DEVELOPMENT AND PROJECT MANAGEMENT, can you participate for article 6.1.1.3
                                                   CARTS only?
SANTILLANA       09/04/18                          1. Is it possible to make collaborative alliances with other institutions for category 2?   Yes.
SANTILLANA       09/04/18                          2. Is there an established budget model?                                                    No.
SANTILLANA       09/04/18                          3. Is there an establish budget for professional development of each educator?              No.
SANTILLANA       09/04/18                          4. How do you manage the 15 additional points for participating in the three categories?    2.5 points will be awarded for every Category Part included in a proposal above the first
                                                                                                                                               Part identified. For example, a proposal with 2 service Parts will receive total of 2.5 points
                                                                                                                                               A proposal with 6 Category Parts would receive 10 points.
SANTILLANA       09/04/18                          5. The selected provider will have access to the manuals of the equipment acquired          Regarding which specific service? Please clarify.
                                                   under category 1?
SANTILLANA       09/04/18                          6. Is it expected to perform an initial assessment of technological infrastructure under    Not expected, but could be considered as part of a proposers proposal.
                                                   category 2?
SANTILLANA      09/04/18                           7. Will the DEPR be providing information about platforms acquired on each school?          If requested and/or necessary to execute on the award, yes.
SPECTRUM INDUS. 09/04/18                           1. Please confirm that the cart is required to have a 30 “ x 30” footprint?                 The requirement is for it to be less than 28".


                                                                                             Page 9 of 13
                                               Case 3:18-cv-01513-JAG Document 13-3 Filed 05/06/19 Page 10 of 13
                                       PUERTO RICO DEPARTMENT OF EDUCATION - RESPONSES TO VENDOR QUESTIONS
COMPANY          DATE        SECTION        PG                QUESTIONS (COPIED DIRECTLY FROM VENDOR EMAILS)                               PRDE RESPONSE
SPECTRUM INDUS. 09/04/18                       2. Can you confirm that the cart’s smart timer must have a load sensing system to           It would be evaluated but is not currently a minimum requirement.
                                               charge the devices the quickest way possible?
SPECTRUM INDUS. 09/04/18                       3. Can you confirm that the cart will hold 30 devices?                                      Yes. The cart should hold 30 devices.
SPECTRUM INDUS. 09/04/18                       4. Can you confirm that there is consideration for the United States as the origin of       Question unclear.
                                               Manufacture?
SPECTRUM INDUS. 09/04/18                       5. Can you confirm that there will be consideration for the cart to be ETL recognized as It would be evaluated but is not currently a minimum requirement.
                                               well as meet applicable ANSI-BIFMA test standards?
SPECTRUM INDUS. 09/04/18                       6. Can you confirm that the External Construction must be a welded solid steel frame of Yes, or equivalent that proposer should specify in Proposal Submittal Form 10.
                                               12-18 gauge steel ?
SPECTRUM INDUS. 09/04/18                       7. Can you confirm that the cart must have a 5” minimum height from the floor, utilizing Minimum height from floor will be evaluated but is not currently a minimum requirement.
                                               an industrial grade balloon wheel capable of supporting 250lb each with 4 non marring, Wheels are a minimum requirements.
                                               fully lockable wheels?
SPECTRUM INDUS.   09/04/18                     8. Can you confirm that he cart must adhere to the UL-10 10 Degree tip threshold?           Yes, or equivalent that proposer should specify in Proposal Submittal Form 10.
UNITED DATA       09/04/18                     1. What quantities are expected in PROPOSAL SUBMITTAL FORM 2 – SAMPLE PRICE The quantities specified (if any) within the RFP for that specific service category, except
TECHNOLOGIES                                   PROPOSAL FORM?                                                                              please note that the total quantity of educator laptops is 30,000 (not 25,000).
UNITED DATA       09/04/18                     2. Cart Quantity is not spelled out in the RFP except for “1 cart per school”. Please spell Carts quantities will be clarified via an addendum to the RFP.
TECHNOLOGIES                                   out # of Carts for Laptop and Carts for Tablets.
WF COMPUTERS      09/04/18                     1. Will the PRDE select multiple suppliers ?                                                Proposals submitted for each sub Part will be evaluated together. PRDE may select
                                                                                                                                           multiple proposers to perform Category and/or sub Part services, or PRDE may select 1
                                                                                                                                           vendor to perform all services. The decision will be made based on the proposals
                                                                                                                                           submitted and the recommendation of the Evaluation Committee.
WF COMPUTERS      09/04/18                     a. If yes, Describe the criteria for the selection and how many will be selected?           The Evaluation Criteria is set forth in Section VIII of the RFP (P57). There is no preset
                                                                                                                                           number of contracts to be awarded.
WF COMPUTERS      09/04/18                     2. Who will be placing the orders MOE or Schools?                                           Initially, PRDE will order the devices for the schools.
WF COMPUTERS      09/04/18                     a. Describe the process for orders ? including payment and expected terms of delivery Tis will be negotiated by Department and selected proposer(s).

WF COMPUTERS      09/04/18                           b. Provide the estimated roll out? Describe the quantity of orders and machines?      Quantities and expected roll out dates are specified within RFP. Quantities on page 10 and
                                                                                                                                           roll out page 19. Proposers are expected to provide their own project plan and deployment
                                                                                                                                           dates.
WF COMPUTERS      09/04/18                           3. Can a supplier one bid on part of the RFQ?                                         Proposers may submit proposals for 1, 2 or all 3 categories of services. Proposers may
                                                                                                                                           also bid on one (1) or all Parts of a category of services
WF COMPUTERS      09/04/18                           4. Describe the operating system for Tablet and version required? Android or Windows? Will be updated via an addendum but requirements for Tablets are either Windows or iOS.
                                                     Describe procedures as to updates.
WF COMPUTERS      09/04/18                           5. Can PRDE provide a copy of the Image for both Tablets and Notebooks before Bid     Until the specific devices are selected by the Department based on proposals, the specific
                                                     due date for testing? How can it be sent prior to the letter of intent deadline.      images cannot be established.
WF COMPUTERS      09/04/18                           6. Do you require Etching on Tablet? Can you provide a sample of logo?                Etching or equivalent as described on 6.1.3.2. Logo sample will be provided upon contract
                                                                                                                                           award. It will be single tone or monochromatic.
WF COMPUTERS      09/04/18                           a. Would an asset tag be acceptable? Sticker                                          Yes.



                                                                                             Page 10 of 13
                                            Case 3:18-cv-01513-JAG Document 13-3 Filed 05/06/19 Page 11 of 13
                                    PUERTO RICO DEPARTMENT OF EDUCATION - RESPONSES TO VENDOR QUESTIONS
COMPANY         DATE      SECTION        PG                QUESTIONS (COPIED DIRECTLY FROM VENDOR EMAILS)                              PRDE RESPONSE
WF COMPUTERS   09/04/18                     b. Provide regulations as to manner of labeling each property item. That includes places This information is not available at this time.
                                            and dates of delivery, person to be delivered to and installation. What are the procedures
                                            in place for the acceptance of the items?
WF COMPUTERS   09/04/18                     7. Can you confirm screen size maximum? Can a vendor offer both 8” and 10”?                No maximum, but vendors may provide multiple options for evaluation.
WF COMPUTERS   09/04/18                     8. Can a vendor offer 2 options for Tablets and Notebooks?                                 Yes, but they should be priced separately,
WF COMPUTERS   09/04/18                     9. Describe security for classrooms where items will be kept. Describe procedures in       Additional information needed for negotiation of SLAs will be developed and provided to
                                            place for PRDE for storage, and security of the items under RFP. Describe the facilities selected proposer(s).
                                            of where the items would be used and kept. Provide plans for that area, including
                                            ventilation, electricity, size, etc.
WF COMPUTERS   09/04/18                     10. Provide measures that guarantee that a vendor that shows up for maintenance or         Additional information needed for negotiation of SLAs will be developed and provided to
                                            required service has access to computers or items for service. Describe procedures if      selected proposer(s).
                                            person who has key for opening areas of storage is not available for vendor.
WF COMPUTERS   09/04/18                     11. 7. AretheacquisitionscontemplatedinthisBidcoverthesameproductsasinBid 2017- 009 RFP 2018-002 is a separate and independent solicitation; Proposers
                                            and former 2018-001                                                                        should not refer to any other RFPs in preparing responses.
WF COMPUTERS   09/04/18                     12. Describe the PRDE’s Request for Information or Requests for Questions prior to         No RFIs or RFQs were issued for the products and services set forth in RFP 2018-002.
                                            publishing the PRDE-OSIATD-2018-001 and PRDE-OSIATD-2018-002. Provide copy of
                                            those.
WF COMPUTERS   09/04/18                     13. Describe how are carts secured. Describe procedures for securing those items and Additional information needed for negotiation of SLAs will be developed and provided to
                                            the protection of those items, during classrooms hours, after hours?                       selected proposer(s).
WF COMPUTERS   09/04/18                     14. Describe procedures for taking products home. Procedures to report irregularities for Students may be allowed to check out and take devices home during years 2 and 3 of the
                                            f=damage, theft, any lost items by the PRDE                                                contract. The procedures for home use have not yet been developed.
WF COMPUTERS   09/04/18                     Describe procedures to avoid usage of inappropriate sites by minors. Describe what is The PRDE currently has an active filtering system for all internet traffic originating in
                                            considered an inappropriate site, or download, persons responsible for determining         schools. This system is currently being evaluated for possible upgrade and will be actively
                                            those sites, procedures to report inappropriate use by minors or guardian.                 monitored. Proposers will not be responsible for inappropriate device usage.
WF COMPUTERS   09/04/18                     15. With regards to identifying a minimum of three (3) references from programs of
                                            similar scope and magnitude for which the Proposer is currently providing services
                                            similar to the services required herein or has provided such services within the last 3
                                            years.—
WF COMPUTERS   09/04/18                     Describe what it means by services similar. Describe if it means a program of this         Both, a program or service of similar scope (requirements) and/or a program or service of
                                            magnitude, or individual items on the RFP. Describe and explain if it means that it should similar scale (quantity and/or complexity). References should be provided for the party that
                                            be the provider or a person in joint venture with provider that has to submit that         actually performed the services.
                                            reference.
WF COMPUTERS   09/04/18                     16. Describe process as to issues of calling for service for devices and items that are    The terms of the SLAs will be negotiated by the Department and selected proposer(s).
                                            due to improper maintenance or not following instructions set by manufacturer or vendor.

WF COMPUTERS   09/04/18                           17. Describe if the answers provided by the PRDE in the PRDE-OSIATD-2018-001 are        RFP 2018-002 is a separate and independent solicitation; Proposers
                                                  any different in the PRDE on this RFP. Clarify and provide individualized answers for   should read the RFP carefully and prepare proposals based solely on
                                                  those questions.                                                                        information set forth in, and published in connection with, RFP 2018-002.




                                                                                         Page 11 of 13
                                            Case 3:18-cv-01513-JAG Document 13-3 Filed 05/06/19 Page 12 of 13
                                    PUERTO RICO DEPARTMENT OF EDUCATION - RESPONSES TO VENDOR QUESTIONS
COMPANY         DATE      SECTION        PG                QUESTIONS (COPIED DIRECTLY FROM VENDOR EMAILS)                                 PRDE RESPONSE
WF COMPUTERS   09/04/18                     18. Is the PRDE aware that in order to guarantee security for users, that the carts have Carts minimum requirements include various UL certificates. Could you please specify the
                                            to be 100% UL certificated, not only the components of the carts. Provide study and           specific UL certificate being referenced?
                                            reasoning to change or deviate from this industry based norm.
WF COMPUTERS   09/04/18                     19. Is the PRDE making sure that the carts have to charge the items in the least charging Yes, as part of the minimum requirements.
                                            time possible
WF COMPUTERS   09/04/18                     20. Is the PRDE requesting an intelligent charging station. Describe and explain reasons Cart proposals may provide equivalent solution that guarantees the longevity of the devices
                                            as to the PRDE decision. Is the PRDE aware that it is recommended that it should be an and reduces the risk of exceeding amperage or putting the device at risk of electrical
                                            intelligent power charging systems, and that it would adjust without human intervention in failure.
                                            order to provide the minimum energy requirements, without exceeding amperage per
                                            electric circuit
WF COMPUTERS   09/04/18                     21. Is the PRDE considering that a temporizer or timer does not constitute an intelligent Proposer may provide alternatives or equivalents.
                                            charging system? Describe options by the PRDE
WF COMPUTERS   09/04/18                     22. Describe procedures as to improper use of charging stations with items that are not The terms of the SLAs will be negotiated by the Department and selected proposer(s).
                                            the one provided under this RFP
WF COMPUTERS   09/04/18                     23. Will the PRDE remove the requirement of external LED charge, since its not                Proposers may propose options without this requirement.
                                            necessary for the devices being charge by the station. Describe reason as to include the
                                            requirements
WF COMPUTERS   09/04/18                     24. Describe if the PRDE will require an additional lock for charging carts, besides the No.
                                            one already in it
WF COMPUTERS   09/04/18                     25. Describe manners in which carts will be secured unto the floor in order to avoid          The terms of the SLAs will be negotiated by the Department and selected proposer(s).
                                            moving it from designated place
WF COMPUTERS   09/04/18                     26. Describe or clarify if the doors giving access to the item in the carts, would only be to That would be sufficient.
                                            the front of the cart, and another one for the it team, or if one door with a security
                                            systems with three access points is sufficient
WF COMPUTERS   09/04/18                     27. Describe the requirements for ventilation integrated unto the cart in order to avoid      Active ventilation is not currently a requirement but will be evaluated as part of a proposal
                                            overheating of the items being charged.                                                       that includes carts.
WF COMPUTERS   09/04/18                     28. With regards to the training required under the RFP, what is the expected hours and The goal is for teachers to know how to use the basic functionality of the device, how to
                                            days where it would be provided, including the amount of people in each session.              access PRDE's instructional resources, connect to the PRDE network, how to integrate
                                            Describe training requirements as to usage of using the equipment, or if the training will technology into the curriculum, and understand the cause of the most common types of
                                            include basic skills using any specific programs, such as Office, windows, or any other errors, understand the PRDE technical support structure (whom to refer to, depending on
                                            programs requested by the PRDE. Describe expectations as to evaluating the before and the type of problem), and learn basic operations of relevant tools like browsers and email
                                            after knowledge of the personnel that is trained.                                             systems. More specific goals and the depth level of courses will be defined after the
                                                                                                                                          execution of the assessment described in Section 6.2.1. Note: PRDE will provide
                                                                                                                                          supporting materials for those items that require it.

WF COMPUTERS   09/04/18                           29. Describe the PRDE time frame and need for computers and items for the            The expected time frame as described on page 19 is a commencement of deployment by
                                                  subcategories under K-2 and 3-12 grade. Provide expected amount of delivery for each January 2019 with an end date by March, 2019. The exact specifics on the deployment,
                                                  category.                                                                            project plan, and schedule are to be proposed by the proposer. The delivery quantities
                                                                                                                                       would be those specified within page 10.


                                                                                          Page 12 of 13
                                            Case 3:18-cv-01513-JAG Document 13-3 Filed 05/06/19 Page 13 of 13
                                    PUERTO RICO DEPARTMENT OF EDUCATION - RESPONSES TO VENDOR QUESTIONS
COMPANY         DATE      SECTION        PG                QUESTIONS (COPIED DIRECTLY FROM VENDOR EMAILS)                           PRDE RESPONSE
WF COMPUTERS   09/04/18                     30. Describe and provide legal frame work for having the PRDE using the RFP method RFPs have been recognized by the Puerto Rico courts as a legitimate mechanism for the
                                            instead of the Formal Bidding process that is allowable under the rules and regulations acquisition of goods and services by the Government of Puerto Rico.
                                            for the PRDE
WF COMPUTERS   09/04/18                      31. Describe and provide manner as to publishing other vendor’s letters of intent, and At this time the PRDE has no intention of publishing vendors ´proposals.
                                            proposals submitted under this RFP and any other RFP before and similar to this one
WF COMPUTERS   09/04/18                     32. Describe and provide manners as to which a vendor can object or imprve a proposal The mechanisms under which the PRDE can request a better offer from a proposer are
                                            after examining other vendors proposals.                                                specified in the RFP.
WF COMPUTERS   09/04/18                     33. Describe and provide rules and regulations that govern, examination, adjudication, The RFP, Law 38 of 2017 and case law.
                                            protests under this RFP.
WF COMPUTERS   09/04/18                     34. Is the PRDE aware that the following RFO is governed by federal regulations since This process is not an RFO. It is an RFP. Re-Start Program rules apply to this RFP. Those
                                            this is a federally funded program? Describe those regulations.                         rules and regulations are available to all proposers in the United States Department of
                                                                                                                                    Education´s web page.
WF COMPUTERS   09/04/18                     35. Is the PRDE considering any extension of timelines, or modifying them in order to   No.
                                            provide vendors an opportunity to examine other vendor’s offers, and improve their own
                                            offer?




                                                                                       Page 13 of 13
